internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-102966-00 date date x a b c state date date date date month dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that the articles of incorporation of x were executed on date the articles of incorporation were not filed until date and under the laws of state x is treated as having been incorporated on date the shareholders of x are a b and c x elected to be an s_corporation effective date the articles of incorporation executed on date and filed on date authorized x to issue big_number shares of common_stock shortly after x’s incorporation x’s tax advisor recommended to a b and c that the articles of incorporation be amended to provide for the issuance of preferred_stock the tax advisor told a b and c that the preferred_stock would provide flexibility to the shareholders in the event that the shareholders wanted to restructure the corporation in the future the tax advisor did not advise a b and c that the issuance of the preferred_stock would result in the termination of x’s s_corporation_election and a b and c were unaware of the consequences of issuing the preferred_stock hence a b and c executed and filed with state an amendment to x’s articles of incorporation that authorized x to issue big_number shares of preferred_stock in addition to the big_number shares of common_stock already authorized the amendment however failed to define the rights of the preferred stockholders as required by the laws of state in effect at the time on date x issued shares of preferred_stock to a b and c a b and c failed to contribute any money or property to x in exchange for the preferred_stock even though such a contribution was required by the laws of state at the time further the number of shares of preferred_stock issued to a b and c far exceeded the number of shares authorized to be issued in the amendment in month x retained legal counsel for assistance in a proposed restructuring of x and for general corporate representation upon review of x’s records x’s legal counsel discovered that x may have issued a second class of stock in response on date a b and c adopted an amendment to x’s articles of incorporation that eliminated the preferred_stock also on date a b and c surrendered their shares of preferred_stock and the preferred_stock was canceled on the records of x a b and c represent that since date x has made distributions on the basis of the ownership of x’s common_stock no distributions have been made with respect to the preferred_stock further all of x’s income and expenses have been reported by a b and c in proportion to their ownership of the common_stock of x x a b and c represent that neither x nor a b and c realized that issuance of preferred_stock would result in termination of x’s s_corporation_election and that x a b and c had no intention of terminating the election x a b and c represent that the terminating event was not motivated by tax_avoidance nor was it the result of retroactive tax planning x’s legal counsel represents that as a result of a b and c’s failure to comply with the laws of state the effect of the issuance of the preferred_stock on the rights of a b and c under the laws of state is uncertain x’s legal counsel believes that while the stock was outstanding that the stock was voidable but not void hence a b and c possessed preferential rights to liquidation and distributions based on their ownership of preferred_stock the exact scope of any such preferences however could only have been determined through court action x a b and c have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year under sec_1361 of the code for purposes of subchapter_s the term small_business_corporation includes a domestic_corporation which is not an ineligible_corporation and which does not have more than class of stock section l provides that subject_to certain exceptions a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock are disregarded in determining whether a corporation has more than one class of stock section l provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we hold that x’s s_corporation_election terminated on date under sec_1362 of the code because from date to date x had more than one class of stock we hold also that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 of the code we further hold that under the provisions of sec_1362 x will be treated as an s_corporation during the period date to date and subsequent periods provided that x’s election to be an s_corporation was valid and was not otherwise terminated under sec_1362 if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling letter is directed only to the taxpayer who requested it and may not be used of cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours enclosures j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes
